UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4435


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICARDO RAMIREZ-MONTES, a/k/a Alejandro Navarro-Barron,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:08-cr-01022-HFF-1)


Submitted:   July 15, 2010                 Decided:   July 22, 2010


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant   Federal  Public   Defender,
Greenville, South Carolina, for Appellant.       William Walter
Wilkins, III, United States Attorney, Columbia, South Carolina;
Maxwell B. Cauthen, III, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

            Ricardo      Ramirez-Montes                 appeals   from    his     46-month

sentence imposed after pleading guilty to one count of illegal

reentry of a deported alien after conviction for an aggravated

felony    in    violation       of    8    U.S.C.         § 1326(a),     (b)(2)    (2006).

Appellate      counsel    has    filed        a     brief    pursuant     to    Anders    v.

California, 386 U.S. 738 (1967), in which he asserts there are

no meritorious issues for appeal.                        Ramirez-Montes was notified

of his right to file a pro se supplemental brief, but has not

done so.

            Upon review of the transcript of the Fed. R. Crim. P.

11 hearing, we conclude that the district court complied with

the   requirements       of   Rule        11.       Further,      the    district    court

properly calculated the advisory Guidelines range and imposed a

sentence at the bottom of the applicable Guidelines range.                               The

record      establishes          that           Ramirez-Montes’s          sentence        is

procedurally and substantively reasonable. See Gall v. United

States, 552 U.S. 38, 128 S. Ct. 586, 597 (2007) (providing that

review of sentence is for abuse of discretion).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We   therefore        affirm       the    district   court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

                                                2
for further review.      If the client requests that a petition be

filed, but counsel believes that such filing would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    3